Exhibit 1.1 NATIONAL COMMERCE CORPORATION 6.0% Fixed-to-Floating Rate Subordinated Notes due June 1, 2026 UNDERWRITING AGREEMENT May 16, 2016 KEEFE, BRUYETTE & WOODS, INC. as Representative of the Underwriter c/o Keefe, Bruyette & Woods, Inc. 787 Seventh Avenue 4th Floor New York, New York 10019 Ladies and Gentlemen: National Commerce Corporation, a Delaware corporation (the “ Company ”), proposes to issue and sell to the underwriter named in Schedule I hereto (the “ Underwriter ”), for whom you are acting as representative (the “ Representative ”), and the Underwriter agrees to purchase pursuant to this Underwriting Agreement (this “ Agreement ”), an aggregate of $25,000,000 of the Company’s 6.0% Fixed-to-Floating Rate Subordinated Notes due June 1, 2026 (the “ Securities ”). The Securities will be issued pursuant to an indenture, to be dated as of the Closing Date (as defined below) (the “ Base Indenture ”), between the Company and The Bank of New York Mellon Trust Company, N.A., as trustee (the “ Trustee ”), as supplemented by a supplemental indenture thereto relating to the Securities, to be dated as of the Closing Date, between the Company and the Trustee (the “ Supplemental Indenture ” and, together with the Base Indenture, the “ Indenture ”). The Company has prepared and filed with the United States Securities and Exchange Commission (the “ Commission ”) a Registration Statement on Form S-3 (File No. 333-210687) pursuant to Rule 415 under the Securities Act of 1933, as amended (the “ 1933 Act ”), including a base prospectus registering the offer and sale from time to time of certain securities, including the Securities, under the 1933 Act (the “ Base Prospectus ”). Such registration statement, including all pre-effective amendments thereto and all post-effective amendments filed before execution of this Agreement and the information otherwise deemed to be a part thereof or included therein at such time by the rules and regulations of the Commission under the 1933 Act (the “ 1933 Act Regulations ”) is referred to herein as the “ Registration Statement .” From and after the date and time of filing of any registration statement pursuant to Rule 462(b) of the 1933 Act Regulations (a “ Rule 462(b) Registration Statement ”), the term “Registration Statement” shall include the Rule 462(b) Registration Statement. The Company has also filed, or proposes to file with the Commission in accordance with Rule 424(b) of the 1933 Act Regulations (“ Rule 424(b) ”) a preliminary prospectus supplement specifically relating to the offer and sale of the Securities and containing the Base Prospectus, which is hereinafter called the “ Preliminary Prospectus ,” and the Preliminary Prospectus included in the Registration Statement immediately prior to the Applicable Time (as defined below) is hereinafter called the “ Pricing Prospectus .” The “ Pricing Disclosure Package ” means the Pricing Prospectus, together with any Issuer Free Writing Prospectus (as defined below), when considered together as of 3:30 p.m. (Eastern time) on the date of this Agreement (the “ Applicable Time ”). Any “ Issuer Free Writing Prospectus ” means (i) the Term Sheet (as defined below) and (ii) any “issuer free writing prospectus” (as defined in clause (h)(i) of Rule 433 of the 1933 Act Regulations (“Rule 433”)) relating to the Securities, in each case in the form filed or required to be filed with the Commission or, if not required to be filed, in the form retained in the records of the Company pursuant to Rule 433(g). The “ Term Sheet ” means a pricing term sheet substantially in the form of Schedule III hereto. The Base Prospectus, as supplemented by the final prospectus supplement relating to the offer and sale of the Securities in the form first furnished to the Underwriter for use in confirming sales of the Securities, are collectively referred to herein as the “ Prospectus .” For purposes of this Agreement, all references to the Registration Statement, the Prospectus or any Preliminary Prospectus or any amendment or supplement to any of the foregoing shall be deemed to include the copy filed with the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval system (“
